MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                FILED
regarded as precedent or cited before any
                                                                Aug 24 2017, 5:38 am
court except for the purpose of establishing
the defense of res judicata, collateral                              CLERK
                                                                 Indiana Supreme Court
estoppel, or the law of the case.                                   Court of Appeals
                                                                      and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald R. Shuler                                         Curtis T. Hill, Jr.
Goshen, Indiana                                          Attorney General of Indiana

                                                         Katherine Cooper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Dwayne Christopher Ward,                                 August 24, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A03-1610-CR-2471
        v.                                               Appeal from the Elkhart Superior
                                                         Court
State of Indiana,                                        The Honorable Teresa L. Cataldo,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         20D03-1509-FA-21



Altice, Judge.


                                         Case Summary



Court of Appeals of Indiana | Memorandum Decision 20A03-1610-CR-2471 | August 24, 2017   Page 1 of 12
[1]   Following a jury trial, Dwayne C. Ward was convicted of class A felony child

      molesting, class C felony child molesting, and class D felony dissemination of

      matter harmful to minors. He received an aggregate sentence of forty-nine

      years in prison, with ten of those years suspended to probation. On appeal,

      Ward contends that evidence regarding his personal viewing of pornography

      was improperly admitted, the State presented insufficient evidence to sustain his

      convictions, and his sentence is inappropriate.


[2]   We affirm.


                                       Facts & Procedural History


[3]   For many years, Ward’s wife, Denise, provided regular childcare in their home

      to A.B.’s son, B.H., and daughter, G.H.,1 in Elkhart. A.B. and Denise became

      good friends over the years. In May 2013, A.B., B.H., and G.H. moved in with

      the Ward family for about four months. Although Ward had full-time

      employment, he worked an early shift at a factory and came home in the

      afternoon. Thus, he was generally home with Denise and the children before

      A.B. came home from work in the evening. A.B. entrusted Ward, as well as

      Denise, with taking care of the children while she was working.


[4]   G.H. turned eight years old while living at the Wards’ house. During that

      summer, Ward took G.H. into his bedroom on a number of occasions and




      1
        B.H. was born in August 2002 and G.H. was born in May 2005. Denise began caring for B.H. in 2003
      while A.B. worked.

      Court of Appeals of Indiana | Memorandum Decision 20A03-1610-CR-2471 | August 24, 2017    Page 2 of 12
      closed the door while they were inside. Ward showed her pornography on his

      laptop computer in the bedroom, as well as on the couch in the living room.

      G.H. testified that Ward would quickly exit out of the screen if someone came

      into the living room while they were watching.


[5]   While in the bedroom, Ward would also lie next to G.H. on the bed and touch

      her vagina. He would insert his finger into her vagina and move his hand up

      and down for a period of time. On at least one occasion, Ward placed G.H.’s

      hand on his exposed penis, but she quickly moved her hand away. He also

      touched her from behind with his penis. Once, Ward placed a substance from

      his penis onto G.H.’s vagina. Ward instructed G.H. on each occasion to not

      tell anyone. B.H. observed Ward and G.H. enter the bedroom and close the

      door about once a week.


[6]   When G.H. and her family moved out in August 2013, they moved to

      Michigan and G.H. had no further contact with the Wards. G.H. disclosed the

      abuse to her mother in February 2015, and A.B. immediately contacted the

      Elkhart Police Department. G.H., then age nine, became very upset and told

      her mother she “couldn’t hold it in any longer.” Transcript, Vol. 3 at 113.


[7]   Ward was interviewed by Lieutenant James Anderson on February 27, 2015.

      Although Ward denied molesting G.H., he indicated that he had demons that

      were coming back to haunt him, including drinking and womanizing. Ward

      also admitted that he watched pornography on the Internet but stated that he

      did not have a stash of pornography at his house.


      Court of Appeals of Indiana | Memorandum Decision 20A03-1610-CR-2471 | August 24, 2017   Page 3 of 12
[8]    On September 9, 2015, the State charged Ward with four counts: Count I, class

       A felony child molesting; Count II, class A felony child molesting; Count III,

       class C felony child molesting; and Count IV, class D felony dissemination of

       matter harmful to minors. Following a three-day jury trial in August 2016, the

       jury found Ward guilty on Counts I, III, and IV and not guilty on Count II.2


[9]    The trial court sentenced Ward on September 29, 2016, to forty-five years on

       Count I, four years on Count III, and one and one-half years on Count IV. Ten

       years of the sentence on Count I were suspended to probation. The trial court

       ordered the sentence on Count III to be served consecutive to the sentence on

       Count I and Count IV’s sentence to run concurrently with Count I. This

       resulted in an aggregate sentence of forty-nine years in prison, with ten of those

       years suspended to probation. Ward now appeals.


                                            Discussion & Decision


                                          1. Admission of Evidence


[10]   Over Ward’s objection based on Ind. Evidence Rule 404(b), the trial court

       allowed Lt. Anderson to testify to Ward’s statements regarding his prior

       viewing of pornography over the Internet. Ward argues that the trial court




       2
        During closing argument, the State made clear to the jury that Count I was based on Ward’s digital
       penetration of G.H.’s vagina, while Count II was based on penetration of G.H.’s anus by Ward’s penis. The
       State’s evidence with respect to anal penetration, as opposed to digital penetration, was very sparse.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1610-CR-2471 | August 24, 2017        Page 4 of 12
       abused its discretion by admitting this evidence because it had no probative

       value and only acted to inflame the jury.


[11]   We review evidentiary rulings for an abuse of discretion. Snow v. State, 77

       N.E.3d 173, 176 (Ind. 2017). An abuse of discretion will be found where the

       trial court’s ruling is clearly against the logic and effect of the facts and

       circumstances. Id. On issues of relevance and unfair prejudice, a trial court’s

       discretion is wide. Id. As our Supreme Court emphasized in Snow, this

       discretion often allows the trial court to resolve determinations under Ind.

       Evidence Rules 401 and 403 either way. Id. at 177.


[12]   Evid. R. 404(b)(1) prohibits evidence of “a crime, wrong, or other act” of the

       defendant when used as character evidence to show that on a particular

       occasion he acted in accordance with that character. Baker v. State, 997 N.E.2d

       67, 70 (Ind. Ct. App. 2013). Such evidence, however, may be admissible for

       other purposes unrelated to propensity. See Evid. R. 404(b)(2); Baker, 997

       N.E.2d at 70. In assessing the admissibility of evidence under Evid. R. 404(b),

       the trial court must: (1) determine whether the evidence of a crime, wrong, or

       other act is relevant to a matter at issue other than the defendant’s propensity to

       commit the charged act; and (2) balance the probative value of the evidence

       against its prejudicial effect. Baker, 997 N.E.2d at 70.


[13]   The evidence related to Ward’s general viewing of pornography was brief and

       unspecific. The entirety of Lt. Anderson’s testimony in this regard follows:




       Court of Appeals of Indiana | Memorandum Decision 20A03-1610-CR-2471 | August 24, 2017   Page 5 of 12
               Q.      Did the topic of pornography ever come up in discussing
                       these issues with him?


               A.      Yes, ma’am. I spoke to him about pornography, asked
                       him if he watched pornography, how he watched
                       pornography, how often did he watch pornography, and if
                       he watched pornography with his wife.


               Q.      What were his responses to those questions about the kind
                       of pornography topic?


               A.      He stated that he did not have a stash of pornography. He
                       watched the pornography off the Internet. I believe his
                       comment was “like every guy does.” He also stated that
                       he watched pornography with his wife, and that they
                       didn’t watch it to get aroused, but they more so watched it
                       for comedy.


       Transcript, Vol. IV at 80-81.


[14]   This evidence supported G.H.’s testimony that Ward showed her pornographic

       videos over the Internet on his computer. Moreover, it is apparent that the

       evidence was not used by the State to show that Ward was of bad character or

       had a propensity to commit the charged acts. See Pierce v. State, 29 N.E.3d

       1258, 1269 (Ind. 2015) (“testimony that a forensic analysis revealed

       pornography on [defendant’s] computer was not offered to prove [his]

       character; it supported the young victims’ testimony that [defendant] exposed

       them to pornography”). Finally, because the probative value of this evidence

       was not outweighed by any danger of unfair prejudice, we affirm the trial

       court’s admission of it.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1610-CR-2471 | August 24, 2017   Page 6 of 12
                                        2. Sufficiency of the Evidence


[15]   In reviewing a challenge to the sufficiency of the evidence, we neither reweigh

       the evidence nor judge the credibility of witnesses.3 Atteberry v. State, 911

       N.E.2d 601, 609 (Ind. Ct. App. 2009). Instead, we consider only the evidence

       supporting the conviction and the reasonable inferences flowing therefrom. Id.

       If there is substantial evidence of probative value from which a reasonable trier

       of fact could have drawn the conclusion that the defendant was guilty of the

       crimes charged beyond a reasonable doubt, the judgment will not be

       disturbed. Baumgartner v. State, 891 N.E.2d 1131, 1137 (Ind. Ct. App. 2008). It

       is not necessary that the evidence overcome every reasonable hypothesis of

       innocence; rather, the evidence is sufficient if an inference may reasonably be

       drawn from it to support the conviction. Drane v. State, 867 N.E.2d 144, 147

       (Ind. 2007). Finally, it is well established that the uncorroborated testimony of

       a victim alone is sufficient to support a conviction for child molesting.4 See

       Deaton v. State, 999 N.E.2d 452, 456 (Ind. Ct. App. 2013), trans. denied.


[16]   With respect to his sufficiency challenge, Ward asserts that the case against him

       rested solely on the uncorroborated testimony of G.H. and notes that G.H.’s




       3
        Ward improperly suggests that our role on appeal is to “assess the caliber and quality of the relevant
       evidence.” Appellant’s Brief at 17.
       4
         Citing Anderson v. State, 790 N.E.2d 146, 148 (Ind. Ct. App. 2003), trans. denied, Ward seems to argue that
       testimony solely from the alleged victim may not be sufficient evidence to affirm a conviction for child
       molesting on appeal. Anderson, however, is inapposite here because it did not address a challenge to the
       sufficiency of the evidence.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1610-CR-2471 | August 24, 2017             Page 7 of 12
       disclosure did not occur until almost eighteen months after the alleged abuse.

       He also claims that the jury’s verdict of not guilty on Count II demonstrates

       that the jury had concerns regarding G.H.’s credibility.


[17]   We reject this blatant invitation for us to reweigh the evidence, judge G.H.’s

       credibility, and disregard her testimony. G.H. unequivocally testified that

       Ward touched her “[w]ith his private part and with his hand”5. Transcript, Vol.

       IV at 14. During the summer that she lived with him, G.H. turned eight years

       old and Ward was nearly forty years old. At trial, G.H. explained how Ward

       would rub and put his finger “[i]n [her] private part” while she lay in bed next

       to him. Id. at 16. This evidence was sufficient to support Ward’s conviction for

       class A felony child molesting. See Ind. Code § 35-42-4-3(a)(1) (defining class A

       felony child molesting as including a person at least twenty-one years of age

       who, with a child under fourteen years of age, performs deviate sexual conduct)

       (former version effective until July 1, 2014). G.H. also testified that Ward

       made her touch his private part with her hand while he molested her in bed.

       This evidence was sufficient to establish class C felony child molesting. See I.C.

       § 35-42-4-3(b).


[18]   In addition to the repeated molestations, G.H. testified that Ward showed her

       things on his computer over the Internet that she was not supposed to see –

       “Like people being touched videos.” Transcript, Vol. IV at 26. She explained



       5
        During her testimony, the State clarified that G.H. referred to Ward’s penis as “his private part” and her
       vagina as “my private part.”

       Court of Appeals of Indiana | Memorandum Decision 20A03-1610-CR-2471 | August 24, 2017            Page 8 of 12
       that the people on the videos had their clothes off and were touching their

       private parts. These videos, according to G.H., included both adults and

       “younger people”. Id. at 29. This evidence was clearly sufficient to establish

       class D felony dissemination of matter harmful to minors. See Ind. Code 35-42-

       4-3(a)(1) (former version effective until July 1, 2014).


[19]   Finally, with respect to the issue of sufficiency of the evidence, we find

       insignificant the fact that the jury acquitted Ward on Count II, while finding

       him guilty on the other counts. This shows that the jury closely considered the

       evidence, not that the jury had concerns regarding G.H.’s credibility.


                                                  3. Sentence


[20]   Ward also challenges his aggregate sentence of forty-nine years as

       inappropriate. Although a trial court may have acted within its lawful

       discretion in imposing a sentence, Article 7, Sections 4 and 6 of the Indiana

       Constitution authorize independent appellate review and revision of a sentence

       imposed by the trial court. Alvies v. State, 905 N.E.2d 57, 64 (Ind. Ct. App.

       2009) (citing Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007), clarified on

       reh’g, 875 N.E.2d 218). This appellate authority is implemented through Ind.

       Appellate Rule 7(B), which provides that a court “may revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, the

       Court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.” Anglemyer, 868 N.E.2d at 491.

       Nevertheless, “we must and should exercise deference to a trial court’s


       Court of Appeals of Indiana | Memorandum Decision 20A03-1610-CR-2471 | August 24, 2017   Page 9 of 12
       sentencing decision, both because Rule 7(B) requires us to give ‘due

       consideration’ to that decision and because we understand and recognize the

       unique perspective a trial court brings to its sentencing decisions.” Stewart v.

       State, 866 N.E.2d 858, 866 (Ind. Ct. App. 2007). The appellant bears the

       burden of persuading us that his sentence is inappropriate. Childress v. State, 848

       N.E.2d 1073, 1080 (Ind. 2006).


[21]   The determination of whether we regard a sentence as inappropriate “turns on

       our sense of the culpability of the defendant, the severity of the crime, the

       damage done to others, and myriad other factors that come to light in a given

       case.” Bethea v. State, 983 N.E.2d 1134, 1145 (Ind. 2013) (quoting Cardwell v.

       State, 895 N.E.2d 1219, 1224 (Ind. 2008)). “The principal role of such review is

       to attempt to leaven the outliers.” Chambers v. State, 989 N.E.2d 1257, 1259

       (Ind. 2013). It is not our goal in this endeavor to achieve the perceived

       “correct” sentence in each case. Knapp v. State, 9 N.E.3d 1274, 1292 (Ind.

       2014). Accordingly, “the question under Appellate Rule 7(B) is not whether

       another sentence is more appropriate; rather, the question is whether the

       sentence imposed is inappropriate.” King v. State, 894 N.E.2d 265, 268 (Ind. Ct.

       App. 2008) (emphasis in original).


[22]   To assess the appropriateness of a sentence, we look first to the statutory ranges

       established for the classification of the relevant offenses. A class A felony has a

       sentencing range of twenty to fifty years, with the advisory sentence being thirty

       years. Ind. Code § 35-50-2-4(a). The sentencing range for a class C felony is

       two to eight years, with an advisory sentence of four years. I.C. § 35-50-2-6(a).

       Court of Appeals of Indiana | Memorandum Decision 20A03-1610-CR-2471 | August 24, 2017   Page 10 of 12
       Finally, the range for a class D felony is six months to three years, with the

       advisory being one and one-half years. I.C. § 35-50-2-7(a). Thus, Ward faced

       an aggregate sentencing range of twenty to fifty-seven years in prison for his

       crimes against G.H. The trial court imposed an aggregate sentence of forty-

       nine years, with ten of those years suspended to probation.6


[23]   In challenging the appropriateness of his sentence, Ward initially argues that

       there was nothing “particularly outrageous” about his crimes that would

       distinguish them from “what the Legislature would inherently consider as part

       of the offense in establishing the advisory offenses.” Appellant’s Brief at 23. We

       cannot agree. G.H. was of tender age - well below the age of fourteen - when

       Ward violated his position of trust and molested her. 7 Further, contrary to his

       assertions on appeal, the evidence establishes that he molested her on a number

       of occasions over a period of months. He was even so brazen as to commit his

       crimes on occasion when one or more members of the household were at home.


[24]   Turning to Ward’s character, we acknowledge that friends and family members

       wrote letters in support of Ward, including his wife of twenty-five years, and

       that he does not have any prior criminal convictions. This is not to say,

       however, that he has otherwise lead a law-abiding life. The record reflects that




       6
        Specifically, Ward received the advisory sentence on Counts III and IV and a partially-suspended
       aggravated sentence on Count I.
       7
        “The younger the victim, the more culpable the defendant’s conduct.” Hamilton v. State, 955 N.E.2d 723,
       727 (Ind. 2011). And a “harsher sentence is also more appropriate when the defendant has violated a
       position of trust”. Id.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1610-CR-2471 | August 24, 2017        Page 11 of 12
       at the time of sentencing in this case, Ward had another pending child

       molesting case involving an offense that allegedly occurred in August 2014. See

       Haddock v. State, 800 N.E.2d 242, 247 (Ind. Ct. App. 2003) (“Arrests that take

       place after the crime for which the sentence is being imposed are proper

       considerations in sentencing.”).


[25]   After considering the nature of the offenses and Ward’s character, we conclude

       that the forty-nine-year aggregate sentence, with ten years suspended to

       probation, is not inappropriate.


[26]   Judgment affirmed.


       Kirsch, J. and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A03-1610-CR-2471 | August 24, 2017   Page 12 of 12